  Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 1 of 59 Page ID #1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


TERRY MILLER,                                    )
                                                 )
                       Plaintiff,                )
                                                 )
vs.                                              ) CIVIL NO.
                                                 )
SYNGENTA CROP PROTECTION, LLC,                   )
SYNGENTA AG, and CHEVRON U.S.A.                  )
                                                   JURY TRIAL DEMANDED
INC.,                                            )
                                                 )
                       Defendants.               )
                                                 )


                                          COMPLAINT

       COMES NOW Plaintiff, Terry Miller, who by and through his undersigned attorneys herby

submits this Complaint and Jury Demand against Defendants Syngenta Crop Protection LLC,

Syngenta AG, and Chevron U.S.A. Inc. for damages arising from the injuries to Plaintiff as a result

of Plaintiff’s prolonged exposure to paraquat. Paraquat is a synthetic chemical compound that since

the mid-1960s has been developed, registered, manufactured, distributed, sold for use, and used as

an active ingredient in herbicide products (“paraquat”) developed, registered, formulated,

distributed, licensed, and sold for use in the United States, including the State of Louisiana and

specifically the Western District of Louisiana. Defendants are companies that since 1964 have

manufactured, distributed, licensed, marketed, and sold Paraquat for use in the United States,

including Louisiana. Plaintiffs bring this action to recover damages for personal injuries resulting

from the injured Plaintiff’s exposures to Paraquat manufactured, distributed, and sold by

Defendants. Defendants’ tortious conduct, including their negligent acts and omissions in the

research, testing, design, manufacture, marketing, and sale of Paraquat, caused Plaintiff’s injuries.
                                            Page 1 of 59
  Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 2 of 59 Page ID #2




At all relevant times, defendants knew or, in the exercise of reasonable care, should have known

that Paraquat was a highly toxic substance that can cause severe neurological injuries and

impairment, and should have taken steps in their research, manufacture, and sale of Paraquat to

ensure that people would not be harmed by foreseeable uses of Paraquat.


                                JURISDICTION AND VENUE


       1.      This Court has subject matter jurisdiction under the diversity of citizenship statute,

28 U.S.C. § 1332(a)(3). There is complete diversity among the parties. Defendant Syngenta AG

(“SAG”) is a foreign corporation with its principal place of business in Basel, Switzerland.

Defendant Syngenta Crop Protection LLC (“SCPLLC”) is a Delaware company with its principal

place of business in Greensboro, North Carolina. SCPLLC is a wholly owned subsidiary of

Defendant Syngenta AG. Defendant Chevron U.S.A. Inc. is a Pennsylvania corporation with its

principal place of business in San Ramon, California. Plaintiff is a citizen of Louisiana. Plaintiff

seeks damages in excess of $75,000, exclusive of interest and costs.

       2.      This Court has personal jurisdiction over each defendant because a state court in

Louisiana would have personal jurisdiction over each defendant. Plaintiff Miller was harmfully

exposed to paraquat in Louisiana. Defendants are companies and successors-in-interest who

together acting in concert, manufactured Paraquat for use as an active ingredient in Paraquat

products, distributed Paraquat to formulators of Paraquat products, formulated Paraquat products,

marketed Paraquat products to the Louisiana agricultural community, and/or distributed Paraquat

products, intending that such products regularly would be, and knowing they regularly were, sold

and used in the State of Louisiana.



                                            Page 2 of 59
    Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 3 of 59 Page ID #3




       3.      Venue is proper in the Southern District of Illinois pursuant to MDL 3004 Case

Management Order No. 1 (Doc. 16) as this case would be subject to transfer to MDL 3004.

       4.      If not for Case Management Order No. 1, venue is proper within the Western District

of Louisiana as a substantial part of the events or omissions giving rise to the claim occurred in the

Western District of Louisiana under 28 U.S.C. § 1391(b).

                                              PARTIES

       Plaintiff

       5.      Plaintiff Terry Miller is a citizen and resident of the State of Louisiana who suffers

neurological injuries consistent with Parkinson’s disease (“PD”) caused by his exposure to

paraquat 1 at various places including the State of Louisiana generally, and Counties within the

Western District of Louisiana specifically.

       6.      Plaintiff brings this action against Defendants to recover damages for personal

injuries and other economic damages resulting from his exposure to paraquat over many years.

       Defendants and their corporate predecessors

       7.      Defendants are companies and successors-in-interest to companies that, in concert,

manufactured, distributed, licensed, marketed, and sold Paraquat for use in the United States,

including Louisiana.

               A. Syngenta




1
 Unless the context indicates otherwise, references in this complaint to “paraquat” include the
chemical compound paraquat dichloride and formulated herbicide products containing paraquat
dichloride as an active ingredient.

                                              Page 3 of 59
  Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 4 of 59 Page ID #4




       8.      In 1926, four British chemical companies merged to create the British company that

then was known as Imperial Chemical Industries Ltd. and ultimately was known as Imperial

Chemical Industries PLC (“ICI”).

       9.      In or about 1971, ICI created or acquired a wholly owned U.S. subsidiary organized

under the laws of the State of Delaware, which at various times was known as Atlas Chemical

Industries Inc., ICI North America Inc., ICI America Inc., and ICI United States Inc., and ultimately

was known as ICI Americas Inc. (collectively, “ICI Americas”).

       10.     In or about 1992, ICI merged its pharmaceuticals, agrochemicals, and specialty

chemicals businesses, including the agrochemicals business it had operated at one time through a

wholly owned British subsidiary known as Plant Protection Ltd. and later as a division within ICI,

into a wholly owned British subsidiary known as ICI Bioscience Ltd.

       11.     In 1993, ICI demerged its pharmaceuticals, agrochemicals, and specialty chemicals

businesses, from which it created the Zeneca Group, with the British company Zeneca Group PLC

as its ultimate parent company.

       12.     As a result of ICI’s demerger and creation of the Zeneca Group, ICI Bioscience Ltd.

was demerged from ICI and merged into, renamed, or continued its business under the same or

similar ownership and management as Zeneca Ltd., a wholly owned British subsidiary of Zeneca

Group PLC.

       13.     Before ICI’s demerger and creation of the Zeneca Group, ICI had a Central

Toxicology Laboratory that performed and hired others to perform health and safety studies that

were submitted to the U.S. Department of Agriculture (“USDA”) and the U.S. Environmental




                                            Page 4 of 59
  Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 5 of 59 Page ID #5




Protection Agency (“EPA”) to secure and maintain the registration of paraquat and other pesticides

for use in the United States.

       14.     As a result of ICI’s demerger and creation of the Zeneca Group, ICI’s Central

Toxicology Laboratory became Zeneca Ltd.’s Central Toxicology Laboratory.

       15.     After ICI’s demerger and creation of the Zeneca Group, Zeneca Ltd.’s Central

Toxicology Laboratory continued to perform and hire others to perform health and safety studies

that were submitted to EPA to secure and maintain the registration of paraquat and other pesticides

for use in the United States.

       16.     As a result of ICI’s demerger and creation of the Zeneca Group, ICI Americas was

demerged from ICI and merged into, renamed, or continued its business under the same or similar

ownership and management as Zeneca, Inc. (“Zeneca”), a wholly owned subsidiary of Zeneca

Group PLC organized under the laws of the State of Delaware.

       17.     In 1996, the Swiss pharmaceutical and chemical companies Ciba-Geigy Ltd. and

Sandoz AG merged to create the Novartis Group, with the Swiss company Novartis AG as the

ultimate parent company.

       18.     As a result of the merger that created the Novartis Group, Ciba-Geigy Corporation,

a wholly owned subsidiary of Ciba-Geigy Ltd. organized under the laws of the State of New York,

was merged into or continued its business under the same or similar ownership and management

as Novartis Crop Protection, Inc. (“NCPI”), a wholly owned subsidiary of Novartis AG organized

under the laws of the State of Delaware.




                                           Page 5 of 59
  Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 6 of 59 Page ID #6




       19.     In 1999, the Swedish pharmaceutical company Astra AB merged with Zeneca

Group PLC to create the British company AstraZeneca PLC, of which Zeneca Ltd. and Zeneca

were wholly owned subsidiaries.

       20.     In 2000, Novartis AG and AstraZeneca PLC spun off and merged the Novartis

Group’s crop protection and seeds businesses and AstraZeneca’s agrochemicals business to create

the Syngenta Group, a global group of companies focused solely on agribusiness, with Defendant

Syngenta AG (“SAG”) as the ultimate parent company.

       21.     As a result of the Novartis/AstraZeneca spinoff and merger that created the

Syngenta Group, Zeneca Ltd. was merged into, renamed, or continued its business under the same

or similar ownership and management as Syngenta Ltd., a wholly owned British subsidiary of SAG.

       22.     As a result of the Novartis/AstraZeneca spinoff and merger that created the

Syngenta Group, Zeneca Ltd.’s Central Toxicology Laboratory became Syngenta Ltd.’s Central

Toxicology Laboratory.

       23.     Since the Novartis/AstraZeneca spinoff and merger that created the Syngenta

Group, Syngenta Ltd.’s Central Toxicology Laboratory has continued to perform and hire others

to perform health and safety studies for submission to the EPA to secure and maintain the

registration of paraquat and other pesticides for use in the United States.

       24.     As a result of the Novartis/AstraZeneca spinoff and merger that created the Syngenta

Group, NCPI and Zeneca were merged into and renamed, or continued to do their business under the

same or similar ownership and management, as Syngenta Crop Protection, Inc. (“SCPI”), a wholly

owned subsidiary of SAG organized under the laws of the State of Delaware.




                                            Page 6 of 59
  Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 7 of 59 Page ID #7




       25.    In 2010, SCPI was converted into Defendant Syngenta Crop Protection LLC

(“SCPLLC”), a wholly owned subsidiary of SAG organized and existing under the laws of the State

of Delaware with its principal place of business in Greensboro, North Carolina.

       26.    SAG is a successor by merger or continuation of business to its corporate

predecessor Novartis AG.

       27.    SAG is a successor by merger or continuation of business to its corporate

predecessor AstraZeneca PLC.

       28.    SAG is a successor by merger or continuation of business to its corporate

predecessor Zeneca Group PLC.

       29.    SAG is a successor by merger or continuation of business to its corporate

predecessor Imperial Chemical Industries PLC, previously known as Imperial Chemical Industries

Ltd.

       30.    SAG is a successor by merger or continuation of business to its corporate

predecessor ICI Bioscience Ltd.

       31.    SAG is a successor by merger or continuation of business to its corporate

predecessor Plant Protection Ltd.

       32.    SCPLLC is a successor by merger or continuation of business to its corporate

predecessor SCPI.

       33.    SCPLLC is a successor by merger or continuation of business to its corporate

predecessor NCPI.

       34.    SCPLLC is a successor by merger or continuation of business to its corporate

predecessor Ciba-Geigy Corporation.



                                           Page 7 of 59
  Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 8 of 59 Page ID #8




       35.     SCPLLC is a successor by merger or continuation of business to its corporate

predecessor Zeneca Inc.

       36.     SCPLLC is a successor by merger or continuation of business to its corporate

predecessor ICI Americas Inc., previously known as Atlas Chemical Industries Inc., ICI North

America Inc., ICI America Inc., and ICI United States Inc.


       37.     SAG is a foreign corporation organized and existing under the laws of Switzerland,

with its principal place of business in Basel, Switzerland.

       38.     SAG is a holding company that owns stock or other ownership interests, either

directly or indirectly, in other Syngenta Group companies, including SCPLLC.

       39.     SAG is a management holding company.

       40.     Syngenta Crop Protection AG (“SCPAG”), a Swiss corporation with its principal

place of business in Basel, Switzerland, is one of SAG’s direct, wholly owned subsidiaries.

       41.     SCPAG employs the global operational managers of production, distribution and

marketing for the Syngenta Group’s Crop Protection (“CP”) and Seeds Divisions.

       42.     The Syngenta Group’s CP and Seeds Divisions are the business units through which

SAG manages its CP and Seeds product lines.

       43.     The Syngenta Group’s CP and Seeds Divisions are not and have never been

corporations or other legal entities.

       44.     SCPAG directly and wholly owns Syngenta International AG (“SIAG”).

       45.     SIAG is the “nerve center” through which SAG manages the entire Syngenta Group.

       46.     SIAG employs the “Heads” of the Syngenta Group’s CP and Seeds Divisions.




                                            Page 8 of 59
  Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 9 of 59 Page ID #9




       47.      SIAG also employs the “Heads” and senior staff of various global functions of the

Syngenta Group, including Human Resources, Corporate Affairs, Global Operations, Research and

Development, Legal and Taxes, and Finance.


       48.      Virtually all of the Syngenta Group’s global “Heads” and their senior staff are

housed in the same office space in Basel, Switzerland.

       49.      SAG is the indirect parent of SCPLLC through multiple layers of corporate

ownership:

             a. SAG directly and wholly owns Syngenta Participations AG;

             b. Syngenta Participations AG directly and wholly owns Seeds JV C.V.;

             c. Seeds JV C.V. directly and wholly owns Syngenta Corporation;

             d. Syngenta Corporation directly and wholly owns Syngenta Seeds, LLC;

             e. Syngenta Seeds, LLC directly and wholly owns SCPLLC.


       50.      Before SCPI was converted to SCPLLC, it was incorporated in Delaware, had its

principal place of business in North Carolina, and had its own board of directors.

       51.      SCPI’s sales accounted for more than 47% of the sales for the entire Syngenta Group

in 2019.

       52.      SAG has purposefully organized the Syngenta Group, including SCPLLC, in such

a way as to attempt to evade the authority of courts in jurisdictions in which it does substantial

business.

       53.      Although the formal legal structure of the Syngenta Group is designed to suggest

otherwise, SAG in fact exercises an unusually high degree of control over its country-specific

business units, including SCPLLC, through a “matrix management” system of functional reporting

                                            Page 9 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 10 of 59 Page ID #10




to global “Product Heads” in charge of the Syngenta Group’s unincorporated Crop Protection and

Seeds Divisions, and to global “Functional Heads” in charge of human resources, corporate affairs,

global operations, research and development, legal and taxes, and finance.

       54.      The lines of authority and control within the Syngenta Group do not follow its

formal legal structure, but instead follow this global “functional” management structure.

       55.      SAG controls the actions of its far-flung subsidiaries, including SCPLLC, through

this global “functional” management structure.

       56.      SAG’s board of directors has established a Syngenta Executive Committee (“SEC”),

which is responsible for the active leadership and the operative management of the Syngenta

Group, including SPLLC.

       57.      The SEC consists of the CEO and various global Heads, which currently are:

             a. The Chief Executive Officer;

             b. Group General Counsel;

             c. The President of Global Crop Protection;

             d. The Chief Financial Officer;

             e. The President of Global Seeds; and

             f. The Head of Human Resources;

       58.      SIAG employs all of the members of the Executive Committee.

       59.      Global Syngenta Group corporate policies require SAG subsidiaries, including

SPLLC, to operate under the direction and control of the SEC and other unincorporated global

management teams.

       60.      SAG’s board of directors meets five to six times a year.

                                           Page 10 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 11 of 59 Page ID #11




       61.     By contrast, SCPI’s board of directors rarely met, either in person or by telephone,

and met only a handful of times over the last decade before SCPI became SCPLLC.


       62.     Most, if not all, of the SCPI board’s formal actions, including selecting and

removing SCPI officers, were taken by unanimous written consent pursuant to directions from the

SEC or other Syngenta Group global or regional managers that were delivered via e-mail to SCPI

board members.

       63.     Since SCPI became SCPLLC, decisions that are nominally made by the board or

managers of SCPLLC in fact continue to be directed by the SEC or other Syngenta Group global

or regional managers.

       64.     Similarly, Syngenta Seeds, Inc.’s board of directors appointed and removed SCPI

board members at the direction of the SEC or other Syngenta Group global or regional managers.

       65.     Since SCPI became SCPLLC, the appointment and removal of the manager(s) of

SCPLLC continues to be directed by the SEC or other Syngenta Group global or regional managers.

       66.     The management structure of the Syngenta Group’s CP Division, of which SCPLLC

is a part, is not defined by legal, corporate relationships, but by functional reporting relationships

that disregard corporate boundaries.

       67.     Atop the CP Division is the CP Leadership Team (or another body with a different

name but substantially the same composition and functions), which includes the President of Global

Crop Protection, the CP region Heads (including SCPLLC President Vern Hawkins), and various

global corporate function Heads.




                                            Page 11 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 12 of 59 Page ID #12




       68.      The CP Leadership Team meets bi-monthly to develop strategy for new products,

markets, and operational efficiencies and to monitor performance of the Syngenta Group’s

worldwide CP business.

       69.      Under the CP Leadership Team are regional leadership teams, including the North

America Regional Leadership Team (or another body with a different name but substantially the

same composition and functions), which oversees the Syngenta Group’s U.S. and Canadian CP

business (and when previously known as the NAFTA Regional Leadership Team, also oversaw the

Syngenta Group’s Mexican CP business).

       70.      The North America Regional Leadership Team is chaired by SCPLLC’s president

and includes employees of SCPLLC and the Syngenta Group’s Canadian CP company (and when

previously known as the NAFTA Regional Leadership Team, also included employees of the

Syngenta Group’s Mexican CP company).

       71.      The Syngenta Group’s U.S. and Canadian CP companies, including SCPLLC,

report to the North America Regional Leadership Team, which reports to the CP Leadership Team,

which reports to the SEC, which reports to SAG’s board of directors.

       72.      Some members of the North America Regional Leadership Team, including some

SCPLLC employees, report or have in the past reported not to their nominal superiors within the

companies that employ them, but directly to the Syngenta Group’s global Heads.

       73.      Syngenta Group global Heads that supervise SCPLLC employees participate and

have in the past participated in the performance reviews of these employees and in setting their

compensation.




                                          Page 12 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 13 of 59 Page ID #13




      74.      The Syngenta Group’s functional reporting lines have resulted in employees of

companies, including SCPLLC, reporting to officers of remote parent companies, officers of

affiliates with no corporate relationship other than through SAG, or officers of subsidiary

companies.

      75.      SCPLLC performs its functions according to its role in the CP Division structure:

            a. CP Division development projects are proposed at the global level, ranked and
               funded at the global level after input from functional entities such as the CP
               Leadership Team and the North America Regional Leadership Team, and given
               final approval by the SEC;

            b. New CP products are developed by certain Syngenta Group companies or functional
               groups that manage and conduct research and development functions for the entire
               CP Division;

            c. These products are then tested by other Syngenta Group companies, including
               SCPLLC, under the direction and supervision of the SEC, the CP Leadership Team,
               or other Syngenta Group global managers;

            d. Syngenta Group companies, including SCPLLC, do not contract with or compensate
               each other for this testing;

            e. Rather, the cost of such testing is included in the testing companies’ operating
               budgets, which are established and approved by the Syngenta Group’s global
               product development managers and the SEC;

            f. If a product shows promise based on this testing and the potential markets for the
               product, either global or regional leaders (depending on whether the target market
               is global or regional), not individual Syngenta Group companies such as SCPLLC,
               decide whether to sell the product;

            g. Decisions to sell the product must be approved by the SEC;

            h. The products that are sold all bear the same Syngenta trademark and logo.

       76.     SCPLLC is subject to additional oversight and control by Syngenta Group global

managers through a system of “reserved powers” established by SAG and applicable to all

Syngenta Group companies.

                                          Page 13 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 14 of 59 Page ID #14




       77.      These “reserved powers” require Syngenta Croup companies to seek approval for

certain decisions from higher levels within the Syngenta Group’s functional reporting structure.

       78.      For example, although SAG permits Syngenta Croup companies to handle small

legal matters on their own, under the “reserved powers” system, SAG’s Board of Directors must

approve settlements of certain types of lawsuits against Syngenta Group companies, including

SCPLLC, if their value exceeds an amount specified in the “reserved powers.”

       79.      Similarly, the appointments of senior managers at SCPLLC must be approved by

higher levels than SCPLLC’s own management, board of directors, or even its direct legal owner.

       80.      Although SCPLLC takes the formal action necessary to appoint its own senior

managers, this formal action is in fact merely the rubber-stamping of decisions that have already

been made by the Syngenta Group’s global management.

       81.      Although SAG subsidiaries, including SCPLLC, pay lip service to legal formalities

that give the appearance of authority to act independently, in practice many of their acts are directed

or pre-approved by the Syngenta Group’s global management.

       82.      SAG and the global management of the Syngenta Group restrict the authority of

SCPLLC to act independently in areas including:

             a. Product development;

             b. Product testing (among other things, SAG and the global management of the
                Syngenta Group require SCPLLC to use Syngenta Ltd.’s Central Toxicology
                Laboratory to design, perform, or oversee product safety testing that SCPLLC
                submits to the EPA in support of the registrations of paraquat and other pesticides);

             c. Production;

             d. Marketing;

             e. Sales;
                                             Page 14 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 15 of 59 Page ID #15




             f. Human resources;

             g. Communications and public affairs;

             h. Corporate structure and ownership

             i. Asset sales and acquisitions

             j. Key appointments to boards, committees and management positions;

             k. Compensation packages;

             l. Training for high-level positions; and

             m. Finance (including day-to-day cash management) and tax.

       83.      Under the Syngenta Group’s functional management system, global managers

initiate and the global Head of Human Resources oversees international assignments and

compensation of managers employed by one Syngenta subsidiary to do temporary work for another

Syngenta subsidiary in another country. This international assignment program aims, in part, to

improve Syngenta Group-wide succession planning by developing corporate talent to make

employees fit for higher positions within the global Syngenta Group of companies.

       84.      Under this international assignment program, at the instance of Syngenta Group

global managers, SCPLLC officers and employees have been “seconded” to work at other SAG

subsidiaries, and officers and employees of other Syngenta Group subsidiaries have been

“seconded” to work at SCPLLC.

       85.      The Syngenta Group’s functional management system includes a central global

finance function—known as Syngenta Group Treasury—for the entire Syngenta Group.

       86.      The finances of all Syngenta Group companies are governed by a global treasury

policy that subordinates the financial interests of SAG’s subsidiaries, including SCPLLC, to the

interests of the Syngenta Group as a whole.

                                            Page 15 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 16 of 59 Page ID #16




        87.     Under the Syngenta Group’s global treasury policy, Syngenta Group Treasury

controls daily cash sweeps from subsidiaries such as SCPLLC, holds the cash on account, and lends

it to other subsidiaries that need liquidity.

        88.     The Syngenta Group’s global treasury policy does not allow SAG subsidiaries such

as SCPLLC to seek or obtain financing from non-Syngenta entities without the approval of

Syngenta Group Treasury.

        89.     Syngenta Group Treasury also decides whether SCPLLC will issue a dividend or

distribution to its direct parent company, and how much that dividend will be.

        90.     SCPLLC’s board or management approves dividends and distributions mandated by

Syngenta Group Treasury without any meaningful deliberation.

        91.     In 2011, the United States District Court for the Southern District of Illinois held

that SAG’s unusually high degree of control over SCPLLC made SCPLLC the agent or alter ego

of SAG and therefore subjected SAG to jurisdiction in the State of Illinois. See City of Greenville,

lll. v. Syngenta Crop Protection, Inc., 830 F. Supp. 2d 550 (S.D. Ill. 2011).

        92.     SAG continues to exercise the unusually high degree of control over SCPLLC that

led the District Court to find in 2011 that SAG was subject to jurisdiction in the State of Illinois.

        93.     SAG, through its agent or alter ego, SCPLLC, does substantial business in the State

of Illinois and Louisiana, including Counties within the Southern District of Illinois and Western

District of Louisiana, in the ways previously alleged as to SCPLLC.


                B. Chevron

        94.     Chevron Chemical Company (“Chevron Chemical”) was a corporation organized in

1928 under the laws of the State of Delaware.

                                                Page 16 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 17 of 59 Page ID #17




       95.       In 1997, Chevron Chemical was merged into Chevron Chemical Company LLC

(“Chevron Chemical LLC”), a limited liability company organized under the laws of the State of

Delaware.

       96.       In the mid-2000s, Chevron Chemical LLC was merged into or continued to operate

under the same or similar ownership and management as Chevron Phillips Chemical Company LP

(“CP Chemical”), a limited partnership organized and existing under the laws of the State of

Delaware with its principal place of business in The Woodlands, Texas.

       97.       CP Chemical is a successor by merger or continuation of business to its corporate

predecessor Chevron Chemical LLC.

       98.       CP Chemical is a successor by merger or continuation of business to its corporate

predecessor Chevron Chemical.

       99.       Defendant Chevron U.S.A. Inc. (“Chevron USA”) is a corporation organized and

existing under the laws of the State of Pennsylvania, with its principal place of business in the State

of California.

       100.      Chevron USA is registered to do business in Louisiana, with the office of its

registered agent in Baton Rouge, Louisiana.

       101.      In the mid-2000s, Chevron USA entered into an agreement in which it expressly

assumed the liabilities of Chevron Chemical and Chevron Chemical LLC arising from Chevron

Chemical’s then-discontinued agrichemical business, which included the design, registration,

manufacture, formulation, packaging, labeling, distribution, marketing, and sale of paraquat

products in the United States as alleged in this Complaint.

                            GENERAL FACTUAL ALLEGATIONS

                                            Page 17 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 18 of 59 Page ID #18




       Paraquat manufacture, distribution, and sale

       102.    ICI, a legacy company of Syngenta, claims to have discovered the herbicidal

properties of paraquat in 1955.

       103.    The leading manufacturer of paraquat is Syngenta, which (as ICI) developed the

active ingredient in paraquat in the early 1960s.

       104.    ICI produced the first commercial paraquat formulation and registered it in England

in 1962.

       105.    Paraquat was marketed in 1962 under the brand name Gramoxone.

       106.    Paraquat first became commercially available for use in the United States in 1964.

       107.    In or about 1964, ICI and Chevron Chemical entered into agreements regarding the

licensing and distribution of paraquat (“the ICI-Chevron Chemical Agreements”).

       108.    In or about 1971, ICI Americas became a party to the ICI-Chevron Chemical

Agreements on the same terms as ICI.

       109.    The ICI-Chevron Chemical Agreements were renewed or otherwise remained in

effect until about 1986.

       110.    In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron

Chemical a license to their patents and technical information to permit Chevron Chemical to

formulate or have formulated, use, and sell paraquat in the United States and to grant sub-licenses

to others to do so.

       111.    In the ICI-Chevron Chemical Agreements, Chevron Chemical granted ICI and ICI

Americas a license to its patents and technical information to permit ICI and ICI Americas to

formulate or have formulated, use, and sell paraquat throughout the world and to grant sub-licenses

to others to do so.
                                           Page 18 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 19 of 59 Page ID #19




          112.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas and Chevron

Chemical agreed to exchange patent and technical information regarding paraquat.

          113.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron

Chemical exclusive rights to distribute and sell paraquat in the United States.

          114.   In the ICI-Chevron Chemical Agreements, ICI and ICI Americas granted Chevron

Chemical a license to distribute and sell paraquat in the U.S. under the ICI-trademarked brand name

Gramoxone.

          115.   ICI and ICI Americas and Chevron Chemical entered into the ICI-Chevron

Chemical Agreements to divide the worldwide market for paraquat between them.

          116.   Under the ICI-Chevron Chemical Agreements, Chevron Chemical distributed and

sold paraquat in the U.S. and ICI and ICI Americas distributed and sold paraquat outside the United

States.

          117.   Under the ICI-Chevron Chemical Agreements and related agreements, both ICI and

ICI Americas and Chevron Chemical distributed and sold paraquat under the ICI-trademarked

brand name Gramoxone.

          118.   Under the ICI-Chevron Chemical Agreements, ICI and ICI Americas and Chevron

Chemical exchanged patent and technical information regarding paraquat.

          119.   Under the ICI-Chevron Chemical Agreements, ICI and ICI Americas provided to

Chevron Chemical health and safety and efficacy studies performed or procured by ICI’s Central

Toxicology Laboratory, which Chevron Chemical then submitted to the USDA and the EPA to

secure and maintain the registration of paraquat for manufacture, formulation, distribution, and sale

for use in the United States.


                                           Page 19 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 20 of 59 Page ID #20




       120.    Under the ICI-Chevron Chemical Agreements and related agreements, ICI and ICI

Americas manufactured and sold paraquat to Chevron Chemical that Chevron Chemical then

distributed and sold in the United States, including in Louisiana, where Chevron Chemical

registered paraquat products with the Louisiana Department of Agriculture and marketed,

advertised, and promoted them to Louisiana distributors, dealers, applicators, and farmers.

       121.    Under the ICI-Chevron Chemical Agreements and related agreements, Chevron

Chemical distributed and sold paraquat in the United States under the ICI-trademarked brand name

Gramoxone and other names, including in Louisiana, where Chevron Chemical registered such

products with the Louisiana Department of Agriculture to enable them to be lawfully distributed,

sold, and used in Louisiana, and marketed, advertised, and promoted them to Louisiana distributors,

dealers, applicators, and farmers.

       122.    SAG and its corporate predecessors and others with whom they acted in concert have

manufactured, formulated, distributed, and sold paraquat for use in the United States from about 1964

through the present, and at all relevant times intended or expected their paraquat products to be

distributed and sold in Louisiana, where they registered such products with the Louisiana Department

of Agriculture to enable them to be lawfully distributed, sold, and used in Louisiana, and marketed,

advertised, and promoted them to Louisiana distributors, dealers, applicators, and farmers.

       123.    SAC and its corporate predecessors and others with whom they acted in concert

have submitted health and safety and efficacy studies to the USDA and the EPA to support the

registration of paraquat for manufacture, formulation, distribution, and sale for use in the United

States from about 1964 through the present.




                                           Page 20 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 21 of 59 Page ID #21




       124.     SCPLLC and its corporate predecessors and others with whom they acted in concert

have manufactured, formulated, distributed, and sold paraquat for use in the United States from about

1971 through the present, and at all relevant times intended or expected their paraquat products to be

distributed and sold in Louisiana, where they registered such products with the Louisiana Department

of Agriculture to enable them to be lawfully distributed, sold, and used in Louisiana, and marketed,

advertised, and promoted them to Louisiana distributors, dealers, applicators, and farmers.

       125.     SCPLLC and its corporate predecessors and others with whom they acted in concert

have submitted health and safety and efficacy studies to the EPA to support the registration of

paraquat for manufacture, formulation, distribution, and sale for use in the U.S. from about 1971

through the present.

       126.     Chevron Chemical manufactured, formulated, distributed, and sold paraquat for use

in the United States from about 1964 through at least 1986, acting in concert with ICI and ICI

Americas throughout this period, including in Louisiana, where Chevron Chemical registered such

products with the Louisiana Department of Agriculture to enable them to be lawfully distributed,

sold, and used in Louisiana, and marketed, advertised, and promoted them to Louisiana distributors,

dealers, applicators, and farmers.

       127.     On information and belief, between approximately 1977 and 2002 Plaintiff Terry

Miller was repeatedly exposed to and inhaled, ingested, or absorbed paraquat in the course of

mixing, spraying, and otherwise calibrating the chemical in various counties in the Western District

of Louisiana.

       128.     On information and belief, between approximately 1977 and 2002, Defendants

manufactured and sold the paraquat that Plaintiff was exposed to and inhaled, ingested, or absorbed.


                                            Page 21 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 22 of 59 Page ID #22




       129.    After repeated and consistent paraquat exposure, Plaintiff Terry Miller began

suffering neurological injuries consistent with Parkinson’s disease, and was ultimately diagnosed

with Parkinson’s disease.

       130.    Defendants knew or should have known of the risk of neurological injuries to

persons who used paraquat, who were nearby while it was being used, or who entered fields or

orchards where it had been sprayed or areas near where it had been sprayed and fraudulently

concealed said risk.

       131.    No doctor or any other person told Plaintiff before February 2021 that his injuries

were or could have been caused by exposure to paraquat.

       132.    Before 2021, Plaintiff had never read or heard of any articles in newspapers,

scientific journals, or other publications that associated Parkinson’s disease with paraquat.

       133.    Before 2021, Plaintiff had never read or heard of any lawsuit alleging that paraquat

causes Parkinson’s disease.

       134.    At no time when using paraquat himself was Plaintiff aware that exposure to

paraquat could cause any latent injury, including any neurological injury or Parkinson’s disease, or

that any precautions were necessary to prevent any latent injury that could be caused by exposure

to paraquat.

       135.    The paraquat to which Plaintiff was exposed was sold and used in Louisiana, and was

manufactured, distributed, and on information and belief sold by one or more of the Defendants and

their corporate predecessors and others with whom they acted in concert intending or expecting

that it would be sold and used in Louisiana.




                                            Page 22 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 23 of 59 Page ID #23




       136.    On information and belief, Plaintiff was exposed to paraquat manufactured,

distributed, and sold at different times as to each Defendant, its corporate predecessors, and others

with whom they acted in concert, and not necessarily throughout the entire period of his exposure

as to any particular Defendant, its corporate predecessors, and others with whom they acted in

concert.

       137.    On information and belief, Plaintiff was exposed to paraquat that was sold and used in

Louisiana, and was manufactured, distributed, and sold by SCPLLC, its corporate predecessors, and

others with whom they acted in concert, including Chevron Chemical, intending or expecting that it

would be sold and used in Louisiana.

       138.    On information and belief, Plaintiff was exposed to paraquat that was sold and used

in Louisiana, and was manufactured, distributed, and sold by SAG, its corporate predecessors, and

others with whom they acted in concert, including Chevron Chemical, intending or expecting that

it would be sold and used in Louisiana.

       139.    On information and belief, Plaintiff was exposed to paraquat that was sold and used in

Louisiana, and was manufactured, distributed, and sold by Chevron Chemical, acting in concert with

ICI and ICI Americas, intending or expecting that it would be sold and used in Louisiana.

       Paraquat use

       140.    Since 1964, paraquat has been used in the U.S. to kill broadleaf weeds and grasses

before the planting or emergence of more than 100 field, fruit, vegetable, and plantation crops, to

control weeds in orchards, and to desiccate (dry) plants before harvest.

       141.    At all relevant times, where paraquat was used, it was commonly used multiple

times per year on the same land, particularly when used to control weeds in orchards or on farms


                                           Page 23 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 24 of 59 Page ID #24




with multiple crops planted on the same land within a single growing season or year, and such use

was as intended or directed or reasonably foreseeable.

        142.    At all relevant times, paraquat manufactured, distributed, sold, and sprayed or

caused to be sprayed by Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert was typically sold to end-users in the form of liquid concentrates (and less

commonly in the form of granular solids) designed to be diluted with water before or after loading

it into the tank of a sprayer and applied by spraying it onto target weeds.

        143.    At all relevant times, concentrates containing paraquat manufactured, distributed,

sold, and sprayed or caused to be sprayed by Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert typically were formulated with one or more “surfactants” to

increase the ability of the herbicide to stay in contact with the leaf, penetrate the leaf’s waxy surface,

and enter into plant cells, and the accompanying instructions typically told end-users to add a

surfactant or crop oil (which as typically formulated contains a surfactant) before use.

        144.    At all relevant times, paraquat typically was applied with a knapsack sprayer, hand-

held sprayer, aircraft (i.e., crop duster), truck with attached pressurized tank, or tractor-drawn

pressurized tank, and such use was as intended or directed or was reasonably foreseeable.

        Paraquat exposure

        145.    At all relevant times, it was reasonably foreseeable that when paraquat was used in

the manner intended or directed or in a reasonably foreseeable manner, users of paraquat and

persons nearby would be exposed to paraquat while it was being mixed and loaded into the tanks

of sprayers, including as a result of spills, splashes, and leaks.




                                              Page 24 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 25 of 59 Page ID #25




       146.    At all relevant times, it was reasonably foreseeable that when paraquat was used in

the manner intended or directed or in a reasonably foreseeable manner, persons who sprayed

paraquat or were in or near areas where it was being or recently had been sprayed would be exposed

to paraquat, including as a result of spray drift, the movement of herbicide spray droplets from the

target area to an area where herbicide application was not intended, typically by wind, and as a

result of contact with sprayed plants.

       147.    At all relevant times, it was reasonably foreseeable that when paraquat was used in

the manner intended or directed or in a reasonably foreseeable manner, users of paraquat and

persons nearby would be exposed to paraquat, including as a result of spills, splashes, and leaks,

while equipment used to spray it was being emptied or cleaned or clogged spray nozzles, lines, or

valves were being cleared.

       148.    At all relevant times, it was reasonably foreseeable that paraquat could enter the

human body via absorption through or penetration of the skin, mucous membranes, and other

epithelial tissues, including tissues of the mouth, nose and nasal passages, trachea, and conducting

airways, particularly where cuts, abrasions, rashes, sores, or other tissue damage was present.

       149.    At all relevant times, it was reasonably foreseeable that paraquat could enter the

human body via respiration into the lungs, including the deep parts of the lungs where respiration

(gas exchange) occurred.

       150.    At all relevant times, it was reasonably foreseeable that paraquat could enter the

human body via ingestion into the digestive tract of small droplets swallowed after entering the

mouth, nose, or conducting airways.




                                            Page 25 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 26 of 59 Page ID #26




       151.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

human body via ingestion into the digestive tract could enter the enteric nervous system (the part

of the nervous system that governs the function of the gastrointestinal tract).

       152.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

human body, whether via absorption, respiration, or ingestion, could enter the bloodstream.

       153.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

bloodstream could enter the brain, whether through the blood-brain barrier or parts of the brain not

protected by the blood-brain barrier.

       154.    At all relevant times, it was reasonably foreseeable that paraquat that entered the

nose and nasal passages could enter the brain through the olfactory bulb (a part of the brain involved

in the sense of smell), which is not protected by the blood-brain barrier.

       Parkinson’s disease

       155.    PD is progressive neurodegenerative disorder of the brain that affects primarily the

motor system, the part of the central nervous system that controls movement.

       156.    Scientists who study PD generally agree that fewer than 10% of all PD cases are

caused by inherited genetic mutations alone, and that more than 90% are caused by a combination

of environmental factors, genetic susceptibility, and the aging process.

               A. Symptoms and treatment

       157.    The characteristic symptoms of PD are its “primary” motor symptoms: resting

tremor (shaking movement when the muscles are relaxed), bradykinesia (slowness in voluntary

movement and reflexes), rigidity (stiffness and resistance to passive movement), and postural

instability (impaired balance).


                                            Page 26 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 27 of 59 Page ID #27




       158.    PD’s primary motor symptoms often result in “secondary” motor symptoms such as

freezing of gait; shrinking handwriting; mask-like expression; slurred, monotonous, quiet voice;

stooped posture; muscle spasms; impaired coordination; difficulty swallowing; and excess saliva

and drooling caused by reduced swallowing movements.

       159.    Non-motor symptoms - such as loss of or altered sense of smell, constipation, low

blood pressure on rising to stand, sleep disturbances, and depression - are present in most cases of

PD, often for years before any of the primary motor symptoms appear.

       160.    There is currently no cure for PD. No treatment will slow, stop, or reverse its

progression, and the treatments most-commonly prescribed for its motor symptoms tend to become

progressively less effective, and to cause unwelcome side effects, the longer they are used.

               B. Pathophysiology

       161.    The selective degeneration and death of dopaminergic neurons (dopamine-

producing nerve cells) in a part of the brain called the substantia nigra pars compacta (“SNpc”) is

one of the primary pathophysiological hallmarks of PD.

       162.    Dopamine is a neurotransmitter (a chemical messenger that transmits signals from

one neuron to another neuron, muscle cell, or gland cell) that is critical to the brain’s control of

motor function, among other things.

       163.    The death of dopaminergic neurons in the SNpc decreases the production of

dopamine.

        164. Once dopaminergic neurons die, they are not replaced; when enough dopaminergic

neurons have died, dopamine production falls below the level the brain requires for proper control

of motor function, resulting in the motor symptoms of PD.


                                           Page 27 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 28 of 59 Page ID #28




         165. The presence of Lewy bodies (insoluble aggregates of a protein called alpha-

synuclein) in many of the remaining dopaminergic neurons in the SNpc is another of the primary

pathophysiological hallmarks of PD.

         166.   Dopaminergic neurons are particularly susceptible to oxidative stress, a disturbance

in the normal balance between oxidants present in cells and cells’ antioxidant defenses.

         167.   Scientists who study PD generally agree that oxidative stress is a major factor in —

if not the precipitating cause of — the degeneration and death of dopaminergic neurons in the SNpc

and the accumulation of Lewy bodies in the remaining dopaminergic neurons that are the primary

pathophysiological hallmarks of PD.

         Paraquat’ s toxicity

         168.   Paraquat is highly toxic to both plants and animals.

         169.   Paraquat injures and kills plants by creating oxidative stress that causes or

contributes to cause the degeneration and death of plant cells.

         170.   Paraquat injures and kills humans and other animals by creating oxidative stress that

causes or contributes to cause the degeneration and death of animal cells.

         171.   Paraquat creates oxidative stress in the cells of plants and animals because of “redox

properties” that are inherent in its chemical composition and structure: it is a strong oxidant, and it

readily undergoes “redox cycling” in the presence of molecular oxygen, which is plentiful in living

cells.

         172. The redox cycling of paraquat in living cells interferes with cellular functions that

are necessary to sustain life — photosynthesis in the case of plant cells and cellular respiration in

the case of animal cells.


                                            Page 28 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 29 of 59 Page ID #29




         173. The redox cycling of paraquat in living cells creates a “reactive oxygen species”

known as superoxide radical, an extremely reactive molecule that can initiate a cascading series of

chemical reactions that creates other reactive oxygen species that damage lipids, proteins, and

nucleic acids—molecules that are essential components of the structures and functions of living

cells.

         174.   Because the redox cycling of paraquat can repeat indefinitely in the conditions

typically present in living cells, a single molecule of paraquat can trigger the production of

countless molecules of destructive superoxide radical.

         175.   Paraquat’s redox properties have been known since at least the 1930s.

         176.   That paraquat is toxic to the cells of plants and animals because it creates oxidative

stress through redox cycling has been known since at least the 1960s.

         177.   The surfactants with which the concentrates containing paraquat manufactured,

distributed, and sold by Defendants, Defendants’ corporate predecessors, and others with whom

they acted in concert typically were formulated were likely to increase paraquat’s toxicity to

humans by increasing its ability to stay in contact with or penetrate the skin, mucous membranes,

and other epithelial tissues, including tissues of the mouth, nose and nasal passages, trachea, and

conducting airways, the lungs, and the gastrointestinal tract.

         Paraquat and Parkinson’s disease

         178.   The same redox properties that make paraquat toxic to plant cells and other types of

animal cells make it toxic to dopaminergic neurons — paraquat is a strong oxidant that interferes

with the function of, damages, and ultimately kills dopaminergic neurons by creating oxidative

stress through redox cycling.


                                            Page 29 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 30 of 59 Page ID #30




          179. Although PD is not known to occur naturally in any species other than humans, PD

research is often performed using “animal models,” in which scientists artificially produce in

laboratory animals conditions that show features of PD. Paraquat is one of only a handful of toxins

that scientists use to produce animal models of PD.

          180. In animal models of PD, hundreds of studies involving various routes of exposure

have found that paraquat creates oxidative stress that results in the degeneration and death of

dopaminergic neurons in the SNpc, other pathophysiology consistent with that seen in human PD,

and motor deficits and behavioral changes consistent with those commonly seen in human PD.

          181.   Hundreds of in vitro studies have found that paraquat creates oxidative stress that

results in the degeneration and death of dopaminergic neurons (and many other types of animal

cells).

          182.   Many epidemiological studies (studies of the patterns and causes of disease in

defined populations) have found an association between paraquat exposure and PD, including

multiple studies finding a two- to five-fold or greater increase in the risk of PD in populations with

occupational exposure to paraquat compared to populations without such exposure.


          Paraquat regulation

          183.   The Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C. § 136

et seq., which regulates the distribution, sale, and use of pesticides within the United States, requires

that pesticides be registered with the EPA prior to their distribution, sale, or use, except as described

by FIFRA. 7 U.S.C. 136a(a).

          184. The Louisiana state laws that regulate the labeling, distribution, use, and application

of pesticides within the State of Louisiana, require that pesticides be registered with the Louisiana


                                             Page 30 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 31 of 59 Page ID #31




Department of Agriculture before they are distributed, sold, offered for sale, or transported within

the State of Louisiana.

        185. Registration by the EPA, however, is not an assurance or finding of safety. The

determination the EPA makes in registering or re-registering a product is not that the product is

“safe,” but rather that use of the product in accordance with its label directions “will not generally

cause unreasonable adverse effects on the environment.” 7 U.S.C. § 136(a)(c)(5)(D).

        186. The EPA and the State of Louisiana registered Paraquat for distribution, sale, and

manufacture in the United States and the State of Louisiana.

        187. FIFRA generally requires that the registrant conduct health and safety testing of

pesticide products. The government is not required, nor is it able, to perform the product tests that

are required of the manufacturer.

        188. The distribution or sale of a pesticide that is misbranded is an offense under FIFRA,

which provides in relevant part that “it shall be unlawful for any person in any State to distribute or

sell to any person . . . any pesticide which is . . . misbranded.” 7 U.S.C. § 136j(a)(1)(E).

       189.    A pesticide is misbranded under FIFRA if, among other things:

           a.      its labeling bears any statement, design, or graphic representation relative
           thereto or to its ingredients that is false or misleading in any particular, 7 U.S.C. §
           136(q)(1)(A);

           b.      the labeling accompanying it does not contain directions for use which are
           necessary for effecting the purpose for which the product is intended and if complied
           with, together with any requirements imposed under Section 136a(d) of the title, are
           adequate to protect health and the environment, 7 U.S.C. § 136(q)(1)(F); or

           c.       the label does not contain a warning or caution statement that may be necessary
           and if complied with, together with any requirements imposed under section 136a(d)
           of the title, is adequate to protect health and the environment,” 7 U.S.C. § 136(q)(l)(G).



                                             Page 31 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 32 of 59 Page ID #32




       190.    Because it is unlawful to sell a pesticide that is registered but nevertheless

misbranded, manufacturers have a continuing obligation to adhere to FIFRA’s labeling

requirements. 7 U.S.C. § 136j(a)(1)(E), § 136a(f)(2), § 136a(f)(1).

       191. Manufacturers are likewise obligated to report incidents involving a pesticide’s toxic

effects that may not be adequately reflected in its label’s warnings. 40 C.F.R. 159.184(a), (b).

       192.    Plaintiff does not seek in this action to impose on Defendants any labeling or

packaging requirement in addition to or different from those required under FIFRA. Accordingly,

any allegation in this complaint that a Defendant breached a duty to provide adequate directions for

the use of paraquat or warnings about paraquat, breached a duty to provide adequate packaging for

paraquat, or concealed, suppressed, or omitted to disclose any material fact about paraquat or engaged

in any unfair or deceptive practice regarding paraquat, that allegation is intended and should be

construed to be consistent with that alleged breach, concealment, suppression, or omission, or unfair

or deceptive practice, having rendered the paraquat “misbranded” under FIFRA; however, Plaintiff

brings claims and seeks relief in this action only under state law, and does not bring any claims or

seek any relief in this action under FIFRA.

                    FACTUAL ALLEGATIONS COMMON TO SPECIFIC CLAIMS

       Strict product liability – design defect

       193.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with who they acted in concert were engaged in the U.S. paraquat business.

       194.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,




                                              Page 32 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 33 of 59 Page ID #33




manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in Louisiana.

       195.    Plaintiff was exposed to paraquat sold and used in Louisiana that Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert designed,

manufactured, distributed, and sold intending or expecting that it would be sold and used in Louisiana.

       196.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

was exposed was in a defective condition that made it unreasonably dangerous, in that when used

in the intended and directed manner or a reasonably foreseeable manner:

           a. it was designed, manufactured, formulated, and packaged such that it was likely to
              be inhaled, ingested, and absorbed into the bodies of persons who used it, who were
              nearby while it was being used, or who entered fields or orchards where it had been
              sprayed or areas near where it had been sprayed; and

           b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
              were nearby while it was being used, or who entered fields or orchards where it had
              been sprayed or areas near where it had been sprayed, it was likely to cause or
              contribute to cause latent neurological damage that was both permanent and
              cumulative, and repeated exposures were likely to cause or contribute to cause
              clinically significant neurodegenerative disease, including PD, to develop long after
              exposure.

       197.    This defective condition existed in the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold and to which Plaintiff was exposed when it left the control of Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert and was placed

into the stream of commerce.

       198.    As a result of this defective condition, the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

                                            Page 33 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 34 of 59 Page ID #34




distributed, and sold and to which Plaintiff was exposed either failed to perform in the manner

reasonably to be expected in light of its nature and intended function, or the magnitude of the

dangers outweighed its utility.

       199.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

was exposed was used in the intended and directed manner or a reasonably foreseeable manner.

       Strict product liability – failure to warn

       200.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in Louisiana.

       201.    Plaintiff was exposed to paraquat sold and used in Louisiana that Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert designed,

manufactured, distributed, and sold intending or expecting that it would be sold and used in Louisiana.

       202.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, distributed, and sold the paraquat to which Plaintiff was

exposed, Defendants, Defendants’ corporate predecessors, and others with whom they acted in

concert knew or in the exercise of ordinary care should have known that when used in the intended

and directed manner or a reasonably foreseeable manner:

           a. it was designed, manufactured, formulated, and packaged such that it was likely to
              be inhaled, ingested, and absorbed into the bodies of persons who used it, who were
              nearby while it was being used, or who entered fields or orchards where it had been
              sprayed or areas near where it had been sprayed; and



                                            Page 34 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 35 of 59 Page ID #35




             b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
                were nearby while it was being used, or who entered fields or orchards where it had
                been sprayed or areas near where it had been sprayed, it was likely to cause,
                potentiate, promote, or contribute to cause latent neurological damage that was both
                permanent and cumulative, and repeated exposures were likely to cause or
                contribute to cause clinically significant neurodegenerative disease, including PD,
                to develop long after exposure.

       203.     The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff

was exposed was in a defective condition that made it unreasonably dangerous when it was used

in the intended and directed manner or a reasonably foreseeable manner, in that:

             a. it was not accompanied by directions for use that would have made it unlikely to be
                inhaled, ingested, and absorbed into the bodies of persons who used it, who were
                nearby while it was being used, or who entered fields or orchards where it had been
                sprayed or areas near where it had been sprayed; and

             b. it did not contain a warning or caution statement, which was necessary and, if
                complied with, was adequate to protect those exposed from the risk of neurological
                damage.

      204.      This defective condition existed in the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold and to which Plaintiff was exposed when it left the control of Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert and was placed

into the stream of commerce.

       205.     As a result of this defective condition, the paraquat that Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert designed, manufactured,

distributed, and sold and to which Plaintiff was exposed either failed to perform in the manner

reasonably to be expected in light of its nature and intended function, or the magnitude of the

dangers outweighed its utility.


                                            Page 35 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 36 of 59 Page ID #36




        206.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff was

exposed was used in the intended and directed manner or a reasonably foreseeable manner.

        Negligence

        207.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in Louisiana.

        208.    Plaintiff was exposed to paraquat sold and used in Louisiana that Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert designed,

manufactured, distributed, and sold intending or expecting that it would be sold and used in Louisiana.

        209.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff was

exposed was used in the intended and directed manner or a reasonably foreseeable manner.

        210.    At all times relevant to this claim, in designing, manufacturing, packaging, labeling,

distributing, and selling paraquat, and in acting in concert with others who did so, Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert owed a duty to

exercise ordinary care for the health and safety of the persons whom it was reasonably foreseeable

could be exposed to it, including Plaintiff.

        211.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, packaged, labeled, distributed, and sold the paraquat to

which Plaintiff was exposed, it was reasonably foreseeable, and Defendants, Defendants’ corporate


                                               Page 36 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 37 of 59 Page ID #37




predecessors, and others with whom they acted in concert knew or in the exercise of ordinary case

should have known, that when paraquat was used in the intended and directed manner or a

reasonably foreseeable manner:

           a. it was designed, manufactured, formulated, and packaged such that it was likely to
              be inhaled, ingested, and absorbed into the bodies of persons who used it, who were
              nearby while it was being used, or who entered fields or orchards where it had been
              sprayed or areas near where it had been sprayed; and

           b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
              were nearby while it was being used, or who entered fields or orchards where it had
              been sprayed or areas near where it had been sprayed, it was likely to cause,
              potentiate, promote, or contribute to cause latent neurological damage that was both
              permanent and cumulative, and repeated exposures were likely to cause or
              contribute to cause clinically significant neurodegenerative disease, including PD,
              to develop long after exposure.
       212.    In breach of the aforementioned duty to Plaintiff, Defendants, Defendants’
corporate predecessors, and others with whom they acted in concert negligently:

           a. failed to design, manufacture, formulate, and package paraquat to make it unlikely
              to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
              were nearby while it was being used, or who entered fields or orchards where it had
              been sprayed or areas near where it had been sprayed;

           b. designed, manufactured, and formulated paraquat such that when inhaled, ingested,
              or absorbed into the bodies of persons who used it, who were nearby while it was
              being used, or who entered fields or orchards where it had been sprayed or areas near
              where it had been sprayed, it was likely to cause or contribute to cause latent
              neurological damage that was both permanent and cumulative, and repeated
              exposures were likely to cause or contribute to cause clinically significant
              neurodegenerative disease, including PD, to develop long after exposure;

           c. failed to perform adequate testing to determine the extent to which exposure to
              paraquat was likely to occur through inhalation, ingestion, and absorption into the
              bodies of persons who used it, who were nearby while it was being used, or who
              entered fields or orchards where it had been sprayed or areas near where it had been
              sprayed;

           d. failed to perform adequate testing to determine the extent to which paraquat spray
              drift was likely to occur, including its propensity to drift, the distance it was likely to


                                             Page 37 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 38 of 59 Page ID #38




               drift, and the extent to which paraquat spray droplets were likely to enter the bodies
               of persons spraying it or other persons nearby during or after spraying;

           e. failed to perform adequate testing to determine the extent to which paraquat, when
              inhaled, ingested, or absorbed into the bodies of persons who used it, who were
              nearby while it was being used, or who entered fields or orchards where it had been
              sprayed or areas near where it had been sprayed, was likely to cause or contribute
              to cause latent neurological damage that was both permanent and cumulative, and
              the extent to which repeated exposures were likely to cause or contribute to cause
              clinically significant neurodegenerative disease, including PD, to develop long after
              exposure;

           f. failed to perform adequate testing to determine the extent to which paraquat, when
              formulated or mixed with surfactants or other pesticides or used along with other
              pesticides, and inhaled, ingested, or absorbed into the bodies of persons who used it,
              who were nearby while it was being used, or who entered fields or orchards where it
              had been sprayed or areas near where it had been sprayed, was likely to cause or
              contribute to cause latent neurological damage that was both permanent and
              cumulative, and the extent to which repeated exposures were likely to cause or
              contribute to cause clinically significant neurodegenerative disease, including PD,
              to develop long after exposure;

           g. failed to direct that paraquat be used in a manner that would have made it unlikely
              to have been inhaled, ingested, and absorbed into the bodies of persons who used it,
              who were nearby while it was being used, or who entered fields or orchards where
              it had been sprayed or areas near where it had been sprayed; and

           h. it did not contain a warning or caution statement, which was necessary and, if
              complied with, was adequate to protect those exposed from the risk of neurological
              damage.

       Public nuisance

        213. At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in Louisiana.




                                           Page 38 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 39 of 59 Page ID #39




       214.    Plaintiff was exposed to paraquat sold and used in Louisiana that Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert designed,

manufactured, distributed, and sold intending or expecting that it would be sold and used in Louisiana.

       215.    The paraquat that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert designed, manufactured, distributed, and sold and to which Plaintiff was

exposed was used in the intended and directed manner or a reasonably foreseeable manner.

       216.    At all times relevant to this claim, Plaintiff had the right to a healthful environment

while living and working in the State of Louisiana.

       217.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert owed a duty to the public, including Plaintiff and other

persons whom they could reasonably foresee were likely to be in or near places where paraquat was

being or recently had been used within the State of Louisiana, to provide and maintain a healthful

environment in connection with their design, manufacture, distribution, and sale of pesticides,

including paraquat, in or for use within the State of Louisiana.

       218.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, distributed, and sold the paraquat to which Plaintiff was

exposed, it was reasonably foreseeable to Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert that Plaintiff and other members of the public were likely

to be in or near places where paraquat was being or recently had been used.

       219.    When Defendants, Defendants’ corporate predecessors, and others with whom they

acted in concert designed, manufactured, distributed, and sold the paraquat to which Plaintiff was

exposed, it was reasonably foreseeable, and Defendants, Defendants’ corporate predecessors, and


                                            Page 39 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 40 of 59 Page ID #40




others with whom they acted in concert knew or in the exercise of ordinary care should have known,

that when paraquat was used in the intended and directed manner or a reasonably foreseeable

manner:
           a. it was designed, manufactured, formulated, and packaged such that it was likely to
              be inhaled, ingested, and absorbed into the bodies of persons who used it, who were
              nearby while it was being used, or who entered fields or orchards where it had been
              sprayed or areas near where it had been sprayed; and

           b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
              were nearby while it was being used, or who entered fields or orchards where it had
              been sprayed or areas near where it had been sprayed, it was likely to cause or
              contribute to cause latent neurological damage that was both permanent and
              cumulative, and repeated exposures were likely to cause or contribute to cause
              clinically significant neurodegenerative disease, including PD, to develop long after
              exposure.

       220.   In breach of the aforementioned duty to members of the public, including Plaintiff,

manufacturing, distributing, and selling paraquat for use in the State of Louisiana, Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert negligently:

           a. failed to design, manufacture, formulate, and package paraquat to make it unlikely
              to be inhaled, ingested, and absorbed into the bodies of persons who used it, who
              were nearby while it was being used, or who entered fields or orchards where it had
              been sprayed or areas near where it had been sprayed;

           b. designed, manufactured, and formulated paraquat such that when inhaled, ingested,
              or absorbed into the bodies of persons who used it, who were nearby while it was
              being used, or who entered fields or orchards where it had been sprayed or areas near
              where it had been sprayed, it was likely to cause or contribute to cause latent
              neurological damage that was both permanent and cumulative, and repeated
              exposures were likely to cause or contribute to cause clinically significant
              neurodegenerative disease, including PD, to develop long after exposure;

           c. failed to perform adequate testing to determine the extent to which exposure to
              paraquat was likely to occur through inhalation, ingestion, and absorption into the
              bodies of persons who used it, who were nearby while it was being used, or who
              entered fields or orchards where it had been sprayed or areas near where it had been
              sprayed;



                                          Page 40 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 41 of 59 Page ID #41




           d. failed to perform adequate testing to determine the extent to which paraquat spray
              drift was likely to occur, including its propensity to drift, the distance it was likely to
              drift, and the extent to which paraquat spray droplets were likely to enter the bodies
              of persons spraying it or other persons nearby during or after spraying;

           e. failed to perform adequate testing to determine the extent to which paraquat, when
              inhaled, ingested, or absorbed into the bodies of persons who used it, who were nearby
              while it was being used, or who entered fields or orchards where it had been sprayed
              or areas near where it had been sprayed, was likely to cause or contribute to cause
              latent neurological damage that was both permanent and cumulative, and the extent to
              which repeated exposures were likely to cause or contribute to cause clinically
              significant neurodegenerative disease, including PD, to develop long after exposure;

           f. failed to perform adequate testing to determine the extent to which paraquat, when
              formulated or mixed with surfactants or other pesticides or used along with other
              pesticides, and inhaled, ingested, or absorbed into the bodies of persons who used it,
              who were nearby while it was being used, or who entered fields or orchards where it
              had been sprayed or areas near where it had been sprayed, was likely to cause or
              contribute to cause latent neurological damage that was both permanent and
              cumulative, and the extent to which repeated exposures were likely to cause or
              contribute to cause clinically significant neurodegenerative disease, including PD, to
              develop long after exposure;

           g. failed to direct that paraquat be used in a manner that would have made it unlikely
              to have been inhaled, ingested, and absorbed into the bodies of persons who used it,
              who were nearby while it was being used, or who entered fields or orchards where
              it had been sprayed or areas near where it had been sprayed; and

           h. failed to warn that when inhaled, ingested, or absorbed into the bodies of persons
              who used it, who were nearby while it was being used, or who entered fields or
              orchards where it had been sprayed or areas near where it had been sprayed,
              paraquat was likely to cause or contribute to cause latent neurological damage that
              was both permanent and cumulative, and repeated exposures were likely to cause or
              contribute to cause clinically significant neurodegenerative disease, including PD,
              to develop long after exposure.

       Consumer Fraud and Deceptive Business Practices Act

       221.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing,

manufacturing, distributing, and selling pesticides, and designed, manufactured, distributed, and

sold paraquat intending or expecting that it would be sold and used in Louisiana.

                                             Page 41 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 42 of 59 Page ID #42




       222.     Plaintiff was exposed to paraquat sold and used in Louisiana that Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert designed,

manufactured, distributed, and sold intending or expecting that it would be sold and used in

Louisiana.

       223.     At all times relevant to this claim, Plaintiff and Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert were persons within the meaning of

Louisiana state law.

       224.     At all times relevant to this claim, Plaintiff was a consumer within the meaning of

Louisiana state law.

       225.     At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the conduct of trade and commerce

within the meaning of Louisiana state law.

       226.     At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert had actual or constructive knowledge that when used

in the intended and directed manner or a reasonably foreseeable manner:

             a. paraquat was designed, manufactured, formulated, and packaged such that it was
                likely to be inhaled, ingested, and absorbed into the bodies of persons who used it,
                who were nearby while it was being used, or who entered fields or orchards where
                it had been sprayed or areas near where it had been sprayed; and

             b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who were
                nearby while it was being used, or who entered fields or orchards where it had
                been sprayed or areas near where it had been sprayed, paraquat was likely to cause
                or contribute to cause latent neurological damage that was both permanent and
                cumulative, and repeated exposures were likely to cause or contribute to cause
                clinically significant neurodegenerative disease, including PD, to develop long after
                exposure.



                                             Page 42 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 43 of 59 Page ID #43




       227.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert had actual or constructive knowledge that:

           a. adequate testing had not been performed to determine the extent to which exposure to
              paraquat was likely to occur through inhalation, ingestion, and absorption into the
              bodies of persons who used it, who were nearby while it was being used, or who
              entered fields or orchards where it had been sprayed or areas near where it had been
              sprayed;

           b. adequate testing had not been performed to determine the extent to which paraquat
              spray drift was likely to occur, including its propensity to drift, the distance it was
              likely to drift, and the extent to which paraquat spray droplets were likely to enter the
              bodies of persons spraying it or other persons nearby during or after spraying;

           c. adequate testing had not been performed to determine the extent to which paraquat,
              when inhaled, ingested, or absorbed into the bodies of persons who used it, who were
              nearby while it was being used, or who entered fields or orchards where it had been
              sprayed or areas near where it had been sprayed, was likely to cause or contribute to
              cause latent neurological damage that was both permanent and cumulative, and the
              extent to which repeated exposures were likely to cause or contribute to cause
              clinically significant neurodegenerative disease, including PD, to develop long after
              exposure;

           d. adequate testing had not been performed to determine the extent to which paraquat,
              when formulated or mixed with surfactants or other pesticides or used along with
              other pesticides, and inhaled, ingested, or absorbed into the bodies of persons who
              used it, who were nearby while it was being used, or who entered fields or orchards
              where it had been sprayed or areas near where it had been sprayed, was likely to cause
              or contribute to cause latent neurological damage that was both permanent and
              cumulative, and the extent to which repeated exposures were likely to cause or
              contribute to cause clinically significant neurodegenerative disease, including PD, to
              develop long after exposure.

       228.    From the first date on which Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert placed paraquat that they designed, manufactured,

distributed and sold into the stream of commerce for use in the State of Louisiana through the last

date on which Plaintiff was exposed to paraquat that they designed, manufactured, distributed, and

sold for use in the State of Louisiana, Defendants, Defendants’ corporate predecessors, and others


                                            Page 43 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 44 of 59 Page ID #44




with whom they acted in concert engaged in unfair or deceptive acts or practices, including but not

limited to deception, fraud, false pretense, false promise, misrepresentation or the concealment,

suppression, or omission of material facts, regarding their design, manufacture, distribution, and

sale of paraquat for use in the State of Louisiana, in that they:

           a. concealed, suppressed, or omitted to disclose that paraquat was designed,
              manufactured, formulated, and packaged such that it was likely to be inhaled,
              ingested, and absorbed into the bodies of persons who used it, who were nearby
              while it was being used, or who entered fields or orchards where it had been sprayed
              or areas near where it had been sprayed;

           b. concealed, suppressed, or omitted to disclose that when inhaled, ingested, or absorbed
              into the bodies of persons who used it, who were nearby while it was being used, or
              who entered fields or orchards where it had been sprayed or areas near where it had
              been sprayed, paraquat was likely to cause or contribute to cause latent neurological
              damage that was both permanent and cumulative, and repeated exposures were likely
              to cause or contribute to cause clinically significant neurodegenerative disease,
              including PD, to develop long after exposure.

           c. concealed, suppressed, or omitted to disclose that adequate testing had not been
              performed to determine the extent to which exposure to paraquat was likely to occur
              through inhalation, ingestion, and absorption into the bodies of persons who used it,
              who were nearby while it was being used, or who entered fields or orchards where
              it had been sprayed or areas near where it had been sprayed;

           d. concealed, suppressed, or omitted to disclose that adequate testing had not been
              performed to determine the extent to which paraquat spray drift was likely to occur,
              including its propensity to drift, the distance it was likely to drift, and the extent to
              which paraquat spray droplets were likely to enter the bodies of persons spraying it
              or other persons nearby during or after spraying;

           e. concealed, suppressed, or omitted to disclose that adequate testing had not been
              performed to determine the extent to which paraquat, when inhaled, ingested, or
              absorbed into the bodies of persons who used it, who were nearby while it was being
              used, or who entered fields or orchards where it had been sprayed or areas near
              where it had been sprayed, was likely to cause or contribute to cause latent
              neurological damage that was both permanent and cumulative, and the extent to
              which repeated exposures were likely to cause or contribute to cause clinically
              significant neurodegenerative disease, including PD, to develop long after exposure;



                                             Page 44 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 45 of 59 Page ID #45




           f. concealed, suppressed, or omitted to disclose that adequate testing had not been
               performed to determine the extent to which paraquat, when formulated or mixed with
               surfactants or other pesticides or used along with other pesticides, and inhaled,
               ingested, or absorbed into the bodies of persons who used it, who were nearby while
               it was being used, or who entered fields or orchards where it had been sprayed or
               areas near where it had been sprayed, was likely to cause or contribute to cause latent
               neurological damage that was both permanent and cumulative, and the extent to
               which repeated exposures were likely to cause or contribute to cause clinically
               significant neurodegenerative disease, including PD, to develop long after exposure.

       229.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of Louisiana were “unfair” because they offended public policy, were immoral,

unethical, oppressive, and unscrupulous, and caused substantial injury to consumers.

       230.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of Louisiana offended the clearly stated public policy of the State of Louisiana.

       231.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of Louisiana were immoral and unethical, as they served only to benefit Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert at the expense of

the health of purchasers and users of paraquat and the public.

       232.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

in the State of Louisiana were likely to cause substantial injury to purchasers and users of paraquat

and the public by exposing them to unnecessary risks to their health.

       233.    These acts and practices of Defendants, Defendants’ corporate predecessors, and

others with whom they acted in concert in manufacturing, distributing and selling paraquat for use

                                            Page 45 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 46 of 59 Page ID #46




in the State of Louisiana were likely to cause, and did cause, substantial injury to purchasers and

users of paraquat and the public in that but for these acts and practices paraquat would not have

been purchased for use in Louisiana and persons who used it, who were nearby while it was being

used, or who entered fields or orchards where it had been sprayed or areas near where it had been

sprayed would not have been injured by it.

       234.    The injuries caused by these acts and practices of Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert in manufacturing, distributing and selling

paraquat for use in the State of Louisiana, namely purchasers’ monetary losses and the injuries and

damages (including monetary losses) to persons who used it, who were nearby while it was being

used, or who entered fields or orchards where it had been sprayed or areas near where it had been

sprayed, including Plaintiff, are not outweighed by any countervailing benefit to consumers or

competition.

       235.    The injuries caused by these acts and practices of Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert in manufacturing, distributing and selling

paraquat for use in the State of Louisiana, namely purchasers’ monetary losses and the injuries and

damages (including monetary losses) to persons who used it, who were nearby while it was being

used, or who entered fields or orchards where it had been sprayed or areas near where it had been

sprayed, including Plaintiff, were not reasonably avoidable; because Defendants, Defendants’

corporate predecessors, and others with whom they acted in concert in manufacturing, distributing,

and selling paraquat for use in the State of Louisiana were the sole sources of material information

and they failed to disclose this information, and consumers therefore could not have had reason to

anticipate the impending harm and thus avoid their injuries.


                                             Page 46 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 47 of 59 Page ID #47




       236.    Defendants, Defendants’ corporate predecessors, and others with whom they acted

in concert intended that purchasers of the paraquat that they manufactured, distributed, and sold

and to which Plaintiff was exposed purchase it in reliance on these unfair and deceptive acts and

practices.

       237.    The facts that Defendants, Defendants’ corporate predecessors, and others with

whom they acted in concert concealed, suppressed, or omitted to disclose were material to the

decisions to purchase the paraquat that Defendants, Defendants’ corporate predecessors, and others

with whom they acted in concert manufactured, distributed, and sold and to which Plaintiff was

exposed, in that it would not have been purchased had these facts been disclosed.

       238.    These unfair and deceptive acts and practices of Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert occurred in connection with their conduct

of trade and commerce in the State of Louisiana.

       239.    These unfair and deceptive acts and practices of Defendants, Defendants’ corporate

predecessors, and others with whom they acted in concert violated Louisiana state law.

       Breach of implied warranty of merchantability

       240.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert were engaged in the business of designing, manufacturing,

distributing, and selling paraquat and other restricted-use pesticides and held themselves out as having

knowledge or skill regarding paraquat and other restricted-use pesticides.

       241.    At all times relevant to this claim, Defendants, Defendants’ corporate predecessors,

and others with whom they acted in concert designed, manufactured, distributed, and sold paraquat

intending or expecting that it would be sold and used in Louisiana.


                                             Page 47 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 48 of 59 Page ID #48




        242.    Plaintiff was exposed to paraquat sold and used in Louisiana that Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert designed,

manufactured, distributed, and sold intending or expecting that it would be sold and used in Louisiana.

        243.    At the time of each sale of paraquat to which Plaintiff was exposed, Defendants,

Defendants’ corporate predecessors, and others with whom they acted in concert impliedly

warranted that it was of merchantable quality and safe and fit for such use, including that it was fit

for the ordinary purposes for which such goods were used, pursuant to Section 2-314 of the Uniform

Commercial Code, 810 and Louisiana state laws.

        244.    That said representations and warranties aforementioned were false, misleading, and

inaccurate in that paraquat was unsafe, unreasonably dangerous, improper, not of merchantable

quality, and defective.

        245.    Defendants, Defendants’ corporate predecessors, and others with whom they acted

in concert breached this warranty regarding each sale of paraquat to which Plaintiff was exposed,

in that it was not of merchantable quality because it was not fit for the ordinary purposes for which

such goods were used, and in particular:

            a. it was designed, manufactured, formulated, and packaged such that it was likely to
               be inhaled, ingested, and absorbed into the bodies of persons who used it, who were
               nearby while it was being used, or who entered fields or orchards where it had been
               sprayed or areas near where it had been sprayed; and

            b. when inhaled, ingested, or absorbed into the bodies of persons who used it, who
               were nearby while it was being used, or who entered fields or orchards where it had
               been sprayed or areas near where it had been sprayed, it was likely to cause or
               contribute to cause latent neurological damage that was both permanent and
               cumulative, and repeated exposures were likely to cause or contribute to cause
               clinically significant neurodegenerative disease, including PD, to develop long after
               exposure.

                                             COUNT 1
                                            Page 48 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 49 of 59 Page ID #49




                     STRICT PRODUCT LIABILITY – DESIGN DEFECT
                       AGAINST DEFENDANTS SCPLLC AND SAG

        246.     Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

        247.     As a direct and proximate result of the defective and unreasonably dangerous

condition of the paraquat manufactured, distributed, and sold by SCPLLC, SAG, their corporate

predecessors, and others with whom they acted in concert, Plaintiff developed neurological injuries;

has suffered severe and permanent physical pain, mental anguish, and disability, and will continue to

do so for the remainder of his life; has suffered the loss of a normal life and will continue to do so for

the remainder of his life; has lost income that he otherwise would have earned and will continue to

do so for the remainder of his life; and has incurred reasonable expenses for necessary medical

treatment and will continue to do so for the remainder of his life.

        248.     Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

        Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendants Syngenta Crop Protection LLC and Syngenta AG, jointly and severally, in an amount in

excess of $100,000 plus costs of suit, and for such further relief as is just and appropriate in the

circumstances.



                                    COUNT 2
                   STRICT PRODUCT LIABILITY – FAILURE TO WARN
                       AGAINST DEFENDANTS SCPLLC AND SAG

        249.     Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:


                                              Page 49 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 50 of 59 Page ID #50




        250.     As a direct and proximate result of the lack of adequate directions for the use of and

warnings about the dangers of the paraquat manufactured, distributed and sold by SCPLLC, SAG,

their corporate predecessors, and others with whom they acted in concert, Plaintiff developed

neurological injuries; has suffered severe and permanent physical pain, mental anguish, and

disability, and will continue to do so for the remainder of his life; has suffered the loss of a normal

life and will continue to do so for the remainder of his life; has lost income that he otherwise would

have earned and will continue to do so for the remainder of his life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder of his life.

        251.     Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

        Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendants Syngenta Crop Protection LLC and Syngenta AG, jointly and severally, in an amount in

excess of $100,000.00 plus costs of suit, and for such further relief as is just and appropriate in the

circumstances.

                                      COUNT 3
                                    NEGLIGENCE
                         AGAINST DEFENDANTS SCPLLC AND SAG

        252.     Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

        253.     As a direct and proximate result of the negligence of SCPLLC, SAG, their corporate

predecessors, and others with whom they acted in concert, Plaintiff developed neurological injuries;

has suffered severe and permanent physical pain, mental anguish, and disability, and will continue to

do so for the remainder of his life; has suffered the loss of a normal life and will continue to do so for


                                              Page 50 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 51 of 59 Page ID #51




the remainder of his life; has lost income that he otherwise would have earned and will continue to do

so for the remainder of his life; and has incurred reasonable expenses for necessary medical treatment

and will continue to do so for the remainder of his life.

        254.    Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

        Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendants Syngenta Crop Protection LLC and Syngenta AG, jointly and severally, in an amount

in excess of $100,000.00 plus costs of suit, and for such further relief as is just and appropriate in

the circumstances.

                                      COUNT 4
                                  PUBLIC NUISANCE
                         AGAINST DEFENDANTS SCPLLC AND SAG

        255.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

        256.    As a direct and proximate result of the public nuisance created by SCPLLC, SAG, their

corporate predecessors, and others with whom they acted in concert, Plaintiff developed neurological

injuries; has suffered severe and permanent physical pain, mental anguish, and disability, and will

continue to do so for the remainder of his life; has suffered the loss of a normal life and will continue

to do so for the remainder of his life; has lost income that he otherwise would have earned and will

continue to do so for the remainder of his life; and has incurred reasonable expenses for necessary

medical treatment and will continue to do so for the remainder of his life.

        257.    Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.


                                             Page 51 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 52 of 59 Page ID #52




       Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendants Syngenta Crop Protection LLC and Syngenta AG, jointly and severally, in an amount

in excess of $100,000.00 plus costs of suit, and for such further relief as is just and appropriate in

the circumstances.

                               COUNT 5
          CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                  AGAINST DEFENDANTS SCPLLC AND SAG

       258.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

       259.    As a direct and proximate result of the violations of Louisiana deceptive trade practice

and consumer fraud laws, SAG, their corporate predecessors, and others with whom they acted in

concert, Plaintiff developed neurological injuries; has suffered severe and permanent physical pain,

mental anguish, and disability, and will continue to do so for the remainder of his life; has suffered

the loss of a normal life and will continue to do so for the remainder of his life; has lost income that

he otherwise would have earned and will continue to do so for the remainder of his life; and has

incurred reasonable expenses for necessary medical treatment and will continue to do so for the

remainder of his life.

       260.    Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

       Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendants Syngenta Crop Protection LLC and Syngenta AG, jointly and severally, in an amount

in excess of $100,000.00 plus costs of suit, and for such further relief as is just and appropriate in

the circumstances.


                                             Page 52 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 53 of 59 Page ID #53




                                  COUNT 6
              BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                    AGAINST DEFENDANTS SCPLLC AND SAG

       261.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

       262.    As a direct and proximate result of the breaches of the implied warranty of

merchantability by SCPLLC, SAG, their corporate predecessors, and others with whom they acted

in concert, Plaintiff developed neurological injuries; has suffered severe and permanent physical

pain, mental anguish, and disability, and will continue to do so for the remainder of his life; has

suffered the loss of a normal life and will continue to do so for the remainder of his life; has lost

income that he otherwise would have earned and will continue to do so for the remainder of his

life; and has incurred reasonable expenses for necessary medical treatment and will continue to do

so for the remainder of his life.

       263.    Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

       Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendants Syngenta Crop Protection LLC and Syngenta AG, jointly and severally, in an amount

in excess of $100,000.00 plus costs of suit, and for such further relief as is just and appropriate in

the circumstances.

                                     COUNT 7
                     STRICT PRODUCT LIABILITY – DESIGN DEFECT
                        AGAINST DEFENDANT CHEVRON U.S.A.

       264.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:



                                            Page 53 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 54 of 59 Page ID #54




        265.    As a direct and proximate result of the defective and unreasonably dangerous condition

of the paraquat manufactured, distributed and sold by Chevron U.S.A., their corporate predecessors,

and others with whom they acted in concert, Plaintiff developed neurological injuries; has suffered

severe and permanent physical pain, mental anguish, and disability, and will continue to do so for the

remainder of his life; has suffered the loss of a normal life and will continue to do so for the remainder

of his life; has lost income that he otherwise would have earned and will continue to do so for the

remainder of his life; and has incurred reasonable expenses for necessary medical treatment and will

continue to do so for the remainder of his life.

        266.    Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

        Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendant Chevron U.S.A. Inc. in an amount in excess of $100,000.00 plus costs of suit, and for

such further relief as is just and appropriate in the circumstances.
                                              COUNT 8
                   STRICT PRODUCT LIABILITY – FAILURE TO WARN
                           AGAINST DEFENDANT CHEVRON U.S.A.


       267.     Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

       268.     As a direct and proximate result of the lack of adequate directions for the use of and

warnings about the dangers of the paraquat manufactured, distributed and sold by Chevron U.S.A.,

their corporate predecessors, and others with whom they acted in concert, Plaintiff developed

neurological injuries; has suffered severe and permanent physical pain, mental anguish, and

disability, and will continue to do so for the remainder of his life; has suffered the loss of a normal


                                              Page 54 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 55 of 59 Page ID #55




life and will continue to do so for the remainder of his life; has lost income that he otherwise would

have earned and will continue to do so for the remainder of his life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder of his life.

      269.     Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

       Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendant Chevron U.S.A. Inc., jointly and severally, in an amount in excess of $100,000.00 plus

costs of suit, and for such further relief as is just and appropriate in the circumstances.

                                     COUNT 9
                                   NEGLIGENCE
                       AGAINST DEFENDANT AND CHEVRON U.S.A.

       270.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

       271.    As a direct and proximate result of the negligence of Chevron U.S.A., their

corporate predecessors, and others with whom they acted in concert, Plaintiff developed

neurological injuries; has suffered severe and permanent physical pain, mental anguish, and

disability, and will continue to do so for the remainder of his life; has suffered the loss of a normal

life and will continue to do so for the remainder of his life; has lost income that he otherwise would

have earned and will continue to do so for the remainder of his life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder of his life.

       272.    Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.




                                             Page 55 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 56 of 59 Page ID #56




       Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendant Chevron U.S.A. Inc. in an amount in excess of $100,000.00 plus costs of suit, and for

such further relief as is just and appropriate in the circumstances.

                                      COUNT 10
                                  PUBLIC NUISANCE
                          AGAINST DEFENDANT CHEVRON U.S.A.

       273.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

       274.    As a direct and proximate result of the public nuisance created by Chevron U.S.A.,

their corporate predecessors, and others with whom they acted in concert, Plaintiff developed

neurological injuries; has suffered severe and permanent physical pain, mental anguish, and

disability, and will continue to do so for the remainder of his life; has suffered the loss of a normal

life and will continue to do so for the remainder of his life; has lost income that he otherwise would

have earned and will continue to do so for the remainder of his life; and has incurred reasonable

expenses for necessary medical treatment and will continue to do so for the remainder of his life.

       275.    Defendants’ intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

        Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendant Chevron U.S.A. Inc. in an amount in excess of $100,000.00 plus costs of suit, and for

such further relief as is just and appropriate in the circumstances.

                               COUNT 11
          CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                   AGAINST DEFENDANT CHEVRON U.S.A.




                                            Page 56 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 57 of 59 Page ID #57




       276.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

       277.    As a direct and proximate result of the violations of Louisiana deceptive trade

practice and consumer fraud laws, by Chevron U.S.A., their corporate predecessors, and others with

whom they acted in concert, Plaintiff developed neurological injuries; has suffered severe and

permanent physical pain, mental anguish, and disability, and will continue to do so for the

remainder of his life; has suffered the loss of a normal life and will continue to do so for the

remainder of his life; has lost income that he otherwise would have earned and will continue to do

so for the remainder of his life; and has incurred reasonable expenses for necessary medical

treatment and will continue to do so for the remainder of his life.

       278.    Defendant’s intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

       Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendant Chevron U.S.A. Inc. in an amount in excess of $100,000.00 plus costs of suit, and for

such further relief as is just and appropriate in the circumstances.

                                 COUNT 12
              BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY
                     AGAINST DEFENDANT CHEVRON U.S.A.

       279.    Plaintiff incorporates all allegations in the preceding paragraphs as if fully set forth

herein and further alleges:

       280.    As a direct and proximate result of the breaches of the implied warranty of

merchantability by Chevron U.S.A., their corporate predecessors, and others with whom they acted

in concert, Plaintiff developed neurological injuries; has suffered severe and permanent physical


                                            Page 57 of 59
 Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 58 of 59 Page ID #58




pain, mental anguish, and disability, and will continue to do so for the remainder of his life; has

suffered the loss of a normal life and will continue to do so for the remainder of his life; has lost

income that he otherwise would have earned and will continue to do so for the remainder of his

life; and has incurred reasonable expenses for necessary medical treatment and will continue to do

so for the remainder of his life.

        281.       Defendant’s intentional disregard for the safety of users of paraquat, including

Plaintiff, justifies an award of punitive damages.

        Plaintiff therefore respectfully prays that this Court enter judgment in his favor and against

Defendant Chevron U.S.A. Inc. in an amount in excess of $100,000.00 plus costs of suit, and for

such further relief as is just and appropriate in the circumstances.


                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment in his favor and seeks the following relief

against Defendants, jointly and severally:


        A.         Compensatory damages in excess of $75,000, exclusive of interest and costs;

        B.         Costs of suit;

        C.         Pre-judgment and post-judgment interest;

        D.         Punitive damages; and

        E.         Such other relief as this Court deems just and proper under the circumstances.

                                           JURY DEMAND

        Pursuant to FED.R.CIV.P. 38(b), Plaintiff respectfully demands a jury trial on all issues

triable by jury.

                                              Page 58 of 59
Case 3:21-pq-00591-NJR Document 1 Filed 06/15/21 Page 59 of 59 Page ID #59




    DATED: June 15, 2021

                               Respectfully submitted,

                            By: /s/ Amanda S. Williamson
                                Amanda S. Williamson,
                                W. Lewis Garrison, Jr.,
                                Christopher B. Hood,
                                HENINGER GARRISON DAVIS, LLC
                                2224 First Avenue North
                                Birmingham, AL 35202
                                Phone: (205) 326-3336
                                Fax: (205) 326-3332
                                lewis@hgdlawfirm.com
                                amanda@hgdlawfirm.com
                                chris@hgdlawfirm.com

                               James F. McDonough, III, Esq.
                               HENINGER GARRISON DAVIS, LLC
                               3621 Vinings Slope, Suite 4320
                               Atlanta, GA 30339
                               Phone: (404) 996-0869
                               Fax: (205) 326-3332
                               jmcdonough@hgdlawfirm.com

                               Francois M. Blaudeau
                               Marc J. Mandich
                               SOUTHERN INSTITUTE FOR
                               MEDICAL AND LEGAL AFFAIR
                               2224 First Avenue North
                               Birmingham, AL 35203
                               Phone: (205) 547-5525
                               Fax: (205) 547-5526
                               francois@southernmedlaw.com
                               marc@southernmedlaw.com


                            ATTORNEYS FOR PLAINTIFF




                                Page 59 of 59
